Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 1 of 50 PageID 7000




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION



 ROBERT L VAZZO and SOLI DEO
 GLORIA INTERNATONAL, INC.
 d/b/a NEW HEARTS OUTREACH
 TAMPA BAY,

                Plaintiffs,

 v.                                                    No. 8:17-cv-2896-T-02AAS

 CITY OF TAMPA,

           Defendant.
 ____________________________________/

                         ORDER GRANTING
            PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       This matter comes to the Court on Motions for Summary Judgment filed by

 Plaintiffs Robert Vazzo and New Hearts Outreach Tampa Bay, Dkt. 194, and

 Defendant, City of Tampa, Dkt. 189. With the benefit of full briefing and able

 argument by both sides at a hearing, the Court grants Plaintiffs’ motion for

 summary judgment as to Count VI of the Amended Complaint, Dkt. 78, pursuant

 to Fed. R. Civ. P. 56.

                                  INTRODUCTION
       This case involves a challenge to the City of Tampa’s municipal ordinance

 prohibiting sexual orientation change efforts (“SOCE”) on minors during licensed
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 2 of 50 PageID 7001




 psychotherapy and counseling. The Eleventh Circuit follows “the longstanding

 principle that federal courts should avoid reaching constitutional questions if there

 are other grounds upon which a case can be decided.” BellSouth Telecomms., Inc.

 v. Town of Palm Beach, 252 F.3d 1169, 1176 (11th Cir. 2001). The Supreme

 Court has long endorsed this “sound general policy.” District of Columbia v.

 Little, 339 U.S. 1, 3–4 (1950). Following this policy, the Court turns first to Count

 VI, a preemption Count based upon Florida law. According to the City, the

 Ordinance regulates medical professionals and “part of the practice of medicine”

 within the City limits. Dkt. 189 at 17. The City is unaware of any child ever

 receiving proscribed SOCE in the City.1 The City has never before substantively

 regulated and disciplined the practice of medicine, psychotherapy, or mental health

 treatment within City limits. Nor does the City possess charter or home rule

 authority to do so. The City Ordinance is preempted by the comprehensive Florida

 regulatory scheme for healthcare regulation and discipline. Accordingly, the Court

 strikes the Ordinance under the implied preemption doctrine and grants the

 Plaintiffs’ motion for summary judgment on Count VI. Dkt. 194.

                                PROCEDURAL BACKGROUND

          The Ordinance: The City of Tampa passed Ordinance 2017-47 (attached

 here as an appendix) on April 6, 2017. It was signed into law by Mayor Bob


 1
     Dkt. 134-18 at 8 & 9; Dkt. 133-3 at 109.
                                                2
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 3 of 50 PageID 7002




 Buckhorn four days later.2 Broadly stated, the Ordinance bars therapy within the

 City by medical doctors and mental health professionals that seeks to assist a minor

 patient in a goal to change gender expression or to change sexual

 orientation/attraction. These two subjects are separate and distinct, but related.

 The cases have generically referred to these two subjects as “SOCE” or sexual

 orientation change efforts. The Ordinance uses the term “conversion therapy.”

 Neither term is entirely accurate, but the Court will use the term “SOCE” for these

 two subjects as that seems more prevalent in the case law and literature and that

 term was preferred by the City’s expert.3 The Tampa Ordinance prohibiting SOCE

 on minors is very similar to one present in other lawsuits now pending.4

        Specifically, the Ordinance contains a lengthy preamble, citing a number of

 psychological and medical studies offering criticism of SOCE. Tampa, Fla.,

 Ordinance 2017-47 (April 10, 2017). The preamble, which serves as legislative

 factfinding by the City Council, cites as legal authority “two federal circuit courts

 of appeal [that] have upheld bans on conversion therapy.”5 These two cases, from



 2
    Tampa, Fla., Ordinance 2017-47 at 4 (April 10, 2017) (codified at Tampa, Fla., Code of
 Ordinances §§ 14-310 to -313 (2019)); see also Dkt. 1 at 41–47.
 3
   E.g. Pickup v. Brown, 740 F.3d 1208, 1221 (9th Cir. 2014); King v. New Jersey, 767 F.3d 216,
 221 (3d Cir. 2014); Otto v. City of Boca Raton, 353 F. Supp. 3d 1257, 1241 (S.D. Fla. 2019);
 Dkt. 192-1 at 58–59, 64–65; Dkt. 133-3 at 52–53.
 4
   Otto, 353 F. Supp. 3d at 1243–44; Dkt. 133-3 at 60; see also City of West Palm Beach,
 Ordinance 4666-16 (2016).
 5
   See Tampa, Fla., Ordinance 2017-47 at 4 (April 10, 2017) (citing King v. New Jersey, 767 F.3d
 216 (3d Cir. 2014); Pickup v. Brown, 740 F.3d 1208 (9th Cir. 2014)).
                                                3
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 4 of 50 PageID 7003




 the U.S. Ninth and Third Circuit Courts of Appeals, were criticized by name and

 possibly abrogated on First Amendment grounds by the U.S. Supreme Court in

 2018 in Nat’l Institute of Family and Life Advocates v. Becerra, 138 S. Ct. 2361,

 2371–72 (2018).

       The Ordinance states that the City Council found “overwhelming research

 demonstrating that sexual orientation and gender identity change efforts can pose

 critical health risks to lesbian, gay, bisexual, transgender or questioning persons,

 and that being lesbian, gay, bisexual, transgender or questioning is not a mental

 disease, mental disorder, mental illness, deficiency, or shortcoming.” Tampa, Fla.,

 Ordinance 2017-47 at 4 (April 10, 2017). Relevant text is as follows:

       Sec. 14-310.–Intent.
                   The Intent of this Ordinance is to protect the physical and
           psychological well-being of minors, including but not limited to
           lesbian, gay, bisexual, transgender and/or questioning youth, from
           exposure to the serious harms and risks caused by conversion
           therapy or reparative therapy by licensed providers, including but
           not limited to licensed therapists. These provisions are exercises of
           police power of the City for the public safety, health, and welfare;
           and its provisions shall be liberally construed to accomplish that
           purpose.

       Sec. 14-311.–Definitions.
                    Conversion therapy or reparative therapy means,
          interchangeably, any counseling, practice or treatment performed
          with the goal of changing an individual’s sexual orientation or gender
          identity, including, but not limited to, efforts to change behaviors,
          gender identity, or gender expression, or to eliminate or reduce
          sexual or romantic attractions or feelings toward individuals of the
          same gender or sex. Conversion therapy does not include counseling

                                           4
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 5 of 50 PageID 7004




         that provides support and assistance to a person undergoing gender
         transition or counseling that provides acceptance, support, and
         understanding of a person or facilitates a person’s coping, social
         support, and development, including sexual orientation-neutral
         interventions to prevent or address unlawful conduct or unsafe sexual
         practices, as long as such counseling does not seek to change sexual
         orientation or gender identity.
                  Minor means any person less than 18 years of age.
                   Provider means any person who is licensed by the State of
         Florida to provide professional counseling, or who performs
         counseling as part of his or her professional training under chapters
         456, 458, 459, 490 or 491 of the Florida Statutes, as such chapters
         may be amended, including but not limited to, medical practitioners,
         osteopathic practitioners, psychologists, psychotherapists, social
         workers, marriage and family therapists, and licensed counselors. A
         Provider does not include members of the clergy who are acting in
         their roles as clergy or pastoral counselors and providing religious
         counseling to congregants, as long as they do not hold themselves
         out as operating pursuant to any of the aforementioned Florida
         Statutes licenses.
       Sec. 14-312.–Conversion Therapy Prohibited.
                  It shall be unlawful for any Provider to practice conversion
         therapy efforts on any individual who is a minor regardless of
         whether the Provider receives monetary compensation in exchange
         for such services.

 Tampa, Fla., Code of Ordinances §§ 14-310 to -312 (2019).

       The Ordinance provides for a $1000 fine for the first offense and a $5000

 fine for subsequent offenses. Id. § 14-313. The City’s Department of

 Neighborhood Enhancement (formerly Code Enforcement) enforces the

 Ordinance. Id. Although this is the City Department that usually enforces code

 violations like overgrown weeds and unpermitted contracting, the City’s


                                         5
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 6 of 50 PageID 7005




 Neighborhood Enhancement director testified that he would take any suspected

 violation of the SOCE Ordinance to the City Attorney before issuing a notice of

 violation. Dkt. 133-1 at 23–25, 29. The Assistant City Attorney tasked as

 representative on this matter has been a lawyer for four years but has no training in

 counseling, therapy, or medicine; and stated that the City would consult Webster’s

 Dictionary to understand the terms in the Ordinance. Dkt. 133-3 at 23, 25, 67–68.

       If contested, the City would employ a “special magistrate” to adjudicate the

 alleged violation as a code enforcement proceeding. Dkt. 134-3 at 8; Dkt. 133-3 at

 102–03. The City’s special magistrates are unpaid volunteers appointed by the

 mayor. Id. The City has no plan in connection with the Ordinance to appoint

 someone who is a licensed mental health provider. Id. at 104.

       The Ordinance does not preclude providers from speaking about SOCE to

 any persons including patients and in any setting, other than as part of therapy with

 minor patients. The Ordinance applies only to licensed practitioners while giving

 mental health therapy to minors within City limits, and applies to no other persons

 such as ministers, lay providers, parents, unlicensed persons, etc. Tampa, Fla.,

 Ordinance 2017-47 at 4 (April 10, 2017). The Ordinance does not differentiate

 between coercive or aversive therapy, and simple “talk therapy.”

       The Plaintiffs: Plaintiff Vazzo is a marriage and family therapist licensed

 in Florida and other states. Dkt. 78 ¶ 14. His practice includes providing SOCE


                                           6
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 7 of 50 PageID 7006




 counsel to minors. Id. ¶ 102. According to Vazzo, SOCE counseling may help

 clients including minors “reduce or eliminate same-sex sexual attractions,

 behaviors, or identity.” Id. ¶¶ 60, 88, 116. Vazzo employs no coercive or aversive

 techniques. Id. ¶ 61. During SOCE counseling, Vazzo uses speech to help clients

 “understand and identify their anxiety or confusion regarding their attractions, or

 identity and then help the client formulate the method of counseling that will most

 benefit that particular client.” Id. ¶ 65.

       Vazzo states that clients initiate SOCE counseling by giving informed

 consent. Id. ¶ 8. Some clients request SOCE counseling to “address the conflicts

 between their sincerely held religious beliefs and goals to reduce or eliminate their

 unwanted same-sex attractions, behaviors, or identity.” Id. ¶ 9.

       Plaintiff New Hearts Outreach is a Christian ministry in Tampa. Id. ¶¶ 16,

 126. Part of its ministry is to refer individuals, including minors, “struggling with

 unwanted same-sex attractions, behaviors, and identity” to mental health

 professionals to receive SOCE counseling. Id. ¶¶ 132–34.

       Vazzo cannot provide SOCE counseling to minors in Tampa under

 Ordinance 2017-47. Id. ¶ 112. Nor can New Hearts Outreach refer minors to

 Vazzo for SOCE counseling in Tampa. Id. ¶ 135.

       Plaintiffs sue the City and allege Ordinance 2017-47 violates their federal

 and state constitutional rights. Dkt. 78. The Plaintiffs allege Ordinance 2017-47


                                              7
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 8 of 50 PageID 7007




 violates their right to freedom of speech under the First Amendment (Count I), a

 claim to which the parties have devoted great attention. Id. ¶¶ 177–96; see Dkt.

 189 at 5–17; Dkt. 194 at 2–20.

        Among their other claims, Plaintiffs allege in Count VI that the Florida

 legislature preempted the field of regulating mental health professionals. Id. ¶¶

 262–75. Because this Court grants summary judgment on the preemption claim in

 Count VI, the other counts in the Amended Complaint are not discussed.6

                           SUMMARY JUDGMENT STANDARD

        Rule 56 of the Federal Rules of Civil Procedure provides that a summary

 judgment “shall [be granted] if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). “The moving party bears the initial burden of showing the

 Court, by reference to materials on file, that there are no genuine issues of material

 fact that should be decided at trial.” Jeffrey v. Sarasota White Sox, 64 F.3d 590,

 593 (11th Cir. 1995) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

 The Court must view the evidence in the light most favorable to the non-movant

 and resolve all doubts in the non-movant's favor. Id. at 594.



 6
   In addition to the “free speech” First Amendment claim in Count I, Plaintiffs assert in Count II
 a First Amendment claim based on their clients’ rights to receive information. Dkt. 78 at 197–
 205. In the other remaining counts, Count IV asserts a claim under the Florida Constitution’s
 Article I § 4 free speech clause. Id. at 224–43. Count VII asserts a claim under Florida Statute §
 381.026(04), the Florida Patient’s Bill of Rights. Id. at 276–91.
                                                 8
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 9 of 50 PageID 7008




       However, when “the party seeking summary judgment meets the initial

 burden of demonstrating the absence of a genuine issue of material fact, the burden

 then shifts to the nonmoving party to come forward with sufficient evidence to

 rebut this showing with affidavits or other relevant and admissible evidence.”

 Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir. 1991) (citing Celotex, 477 U.S. at

 324). To satisfy its burden, the non-moving party “must do more than simply

 show that there is some metaphysical doubt as to the material facts.” Matsushita

 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       Furthermore, “[t]he mere existence of a scintilla of evidence in support of

 the plaintiff's position will be insufficient; there must be evidence on which the

 jury could reasonably find for the plaintiff. The judge's inquiry, therefore,

 unavoidably asks whether reasonable jurors could find by a preponderance of the

 evidence that the plaintiff is entitled to a verdict—‘whether there is [evidence]

 upon which a jury can properly proceed to find a verdict for the party producing it,

 upon whom the onus of proof is imposed.’” Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 252 (1986) (quoting Schuylkill and Dauphin Imp. Co. v. Munson, 81

 U.S. 442, 448 (U.S. 1871)).




                                            9
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 10 of 50 PageID 7009




                      FLORIDA’S LAW OF IMPLIED PREEMPTION

        The Supreme Court of Florida most recently addressed the implied

  preemption doctrine in D’Agastino v. City of Miami, 220 So. 3d 410 (2017)

  (finding portion of Miami ordinance impliedly preempted). The Court noted that,

  “in Florida, the power of a municipal government to legislate is derived from both

  constitutional provisions and statute. Generally speaking, the Florida Constitution

  authorizes and empowers municipalities to exist and conduct municipal powers

  except as otherwise provided by law.” Id. at 420. Concerning municipal powers,

  the Florida Constitution states:

        (b) POWERS. Municipalities shall have governmental, corporate and
        proprietary powers to enable them to conduct municipal government,
        perform municipal functions and render municipal services, and may
        exercise any power for municipal purposes except as otherwise
        provided by law. Each municipal legislative body shall be elective.

  Fla. Const. art. VIII, § 2(b); see also D’Agastino, 220 So. 3d at 420.

        Acting on its constitutional authority to address municipal powers, the

  Legislature clarified the powers of municipal government by enacting the

  Municipal Home Rule Powers Act, which is now codified in section 166.021 of the

  Florida Statutes. D’Agastino, 220 So. 3d at 420. Specifically, section 166.021(1)

  provides in full:

        166.021 Powers.–

        (1) As provided in s. 2(b), Art. VIII of the State Constitution,
        municipalities shall have the governmental, corporate, and proprietary

                                           10
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 11 of 50 PageID 7010




        powers to enable them to conduct municipal government, perform
        municipal functions, and render municipal services, and may exercise
        any power for municipal purposes, except when expressly prohibited
        by law.

  Fla. Stat. § 166.021(1) (2008); see also D’Agastino, 220 So. 3d at 420. D’Agastino

  noted that:

        However, these powers are subject to limitations; among others,
        municipalities may not enact legislation concerning subjects expressly
        preempted to the state by general law:
          “(3) The Legislature recognizes that pursuant to the grant of
          power set forth in s. 2(b), Art. VIII of the State Constitution, the
          legislative body of each municipality has the power to enact
          legislation concerning any subject matter upon which the state
          Legislature may act, except:
              (a) The subjects of annexation, merger, and exercise of
              extraterritorial power, which require general or special law
              pursuant to s. 2(c), Art. VIII of the State Constitution;
              (b) Any subject expressly prohibited by the constitution;
              (c) Any subject expressly preempted to state or county
              government by the constitution or by general law; and
              (d) Any subject preempted to a county pursuant to a county
              charter adopted under the authority of ss. 1(g), 3, and 6(e),
              Art. VIII of the State Constitution.”

  220 So. 3d at 420 (quoting Fla. Stat. § 166.021(3) (2008)) (emphasis omitted).

        Against this backdrop, the D’Agastino court observed that “a local

  government enactment may be inconsistent with state law where the Legislature

  has preempted a particular subject area.” Id. at 420–21 (quoting Sarasota All. for

  Fair Elections, Inc. v. Browning, 28 So. 3d 880, 886 (Fla. 2010)). The Florida

  Supreme Court noted that Florida law recognizes both express preemption and

  implied preemption. Id. at 421.
                                           11
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 12 of 50 PageID 7011




         Unlike the explicit nature of express preemption, “implied preemption

  occurs when the state legislative scheme is pervasive and the local legislation

  would present a danger of conflict with that pervasive scheme.” Id. Put another

  way, “preemption is implied when the legislative scheme is so pervasive as to

  virtually evidence an intent to preempt the particular area or field of operation, and

  where strong public policy reasons exist for finding such an area or field to be

  preempted by the Legislature.” Id. Thus, explicit words are not required for

  preemption “so long as it is clear from the language utilized that the Legislature

  has clearly preempted local regulation of the subject.” Id. (citing to Barragan v.

  City of Miami, 545 So. 2d 252, 254 (Fla. 1989)). The D’Agastino Court held that

  the test for implied preemption requires that the courts look “to the provisions of

  the whole law, and to its object and policy.” Id. (citing Browning, 28 So. 3d at

  886); see also State v. Harden, 938 So. 2d 480, 486 (Fla. 2006). Additionally,

  “[t]he nature of the power exerted by the Legislature, the object sought to be

  attained by the statute at issue, and the character of the obligations imposed by the

  statute” are all vital in this analysis. Id.

         D’Agastino cautioned judges to “be careful and mindful in attempting to

  impute intent to the Legislature to preclude a local elected governing body from

  exercising its home rule powers.” Id. (citing Tallahassee Mem’l Reg’l Med. Ctr.,




                                                 12
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 13 of 50 PageID 7012




  Inc. v. Tallahassee Med. Ctr., Inc., 681 So. 2d 826, 831 (Fla. 1st DCA 1996)).

  Despite this caveat the Florida Supreme Court went on to explain:

        Nevertheless, as we reemphasized in City of Palm Bay, because the
        Legislature is ultimately superior to local government under the Florida
        Constitution, preemption can arise even where there is no specifically
        preclusive language. 114 So. 3d at 928 (“But we have never interpreted
        either the constitutional or statutory provisions relating to the
        legislative preemption of municipal home rule powers to require that
        the Legislature specifically state that the exercise of municipal power
        on a particular subject is precluded.”). We further reaffirmed in City of
        Palm Bay that the language “except as otherwise provided by law”
        contained in the constitutional provision “establishes the constitutional
        superiority of the Legislature’s power over municipal power.”

  Id.
        “Although implied preemption involving a municipality’s home rule powers

  may be disfavored, [courts] must carefully consider the intent of the Legislature

  with regard to the preemptive operation even though it may not be expressly

  stated.” D’Agastino, 220 So. 3d at 423. The D’Agastino court found that a portion

  of municipal disciplinary proceedings for local police officers was impliedly

  preempted by an extensive state statutory and regulatory scheme set up for police

  disciplinary matters. Id. at 423–24. The Court found it readily apparent that the

  field of police disciplinary investigations was regulated by multiple Florida

  statutes. Id. at 424. The municipal creation of a local subpoena power over police

  officers, as part of police discipline and police conduct investigations, was

  impliedly preempted. Id. at 427.


                                           13
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 14 of 50 PageID 7013




        The test is simple: “implied preemption is found when the state legislative

  scheme of regulation is pervasive and the local legislation would present the

  danger of conflict with that pervasive regulatory scheme.” Classy Cycles, Inc. v.

  Bay Cty. Fla., 201 So. 3d 779, 788 (Fla. 1st DCA 2016) (citing to Browning, 28

  So. 3d at 886). The state legislative scheme should be “so pervasive as to evidence

  an intent to preempt the particular area, and [] strong public policy reasons exist for

  finding such an area to be preempted by the Legislature.” Phantom of Clearwater,

  Inc. v. Pinellas Cty., 894 So. 2d 1011, 1019 (Fla. 2d DCA 2005) (citing

  Tallahassee Mem’l, 681 So. 2d at 831). “[T]he preempted field is usually a

  narrowly defined field, ‘limited to the specific area where the Legislature has

  expressed their will to be the sole regulator.’” Id. (citing St. Johns Cty. v. N.E. Fla.

  Builders Ass'n, 583 So. 2d 635, 642 (Fla. 1991)).

        Examples of these principles in action can be seen in D’Agastino where a

  survey of the relevant state statutes relating to police disciplinary investigations

  showed a legislative intent to cover the entire spectrum of subpoenaed police

  testimony. 220 So. 3d at 420–26. There was no room for municipal intrusion into

  subpoenaing police officers concerning discipline. That the city’s police

  subpoenas conflicted somewhat with the State’s showed that the State occupied the

  field exclusively. Likewise, in Classy Cycles, the municipality imposed insurance




                                            14
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 15 of 50 PageID 7014




  requirements for motor vehicle usage (tourist-style scooters). 201 So. 3d at 782–

  83. In finding implied preemption, the appellate court stated:

        [T]he Legislature has created a pervasive scheme of regulation,
        coverage requirements, and limitation of liability, including specific
        requirements for coverage necessary to operate various motor vehicles
        in Florida. Thus, the ordinances are an attempt to regulate in an area
        well-covered by existing statutes. The local governments’ ordinances
        attempting to mandate insurance are therefore impliedly preempted.
  Id. at 788 (emphasis added).

        Some courts have found no implied preemption when the state regulatory

  scheme was brief, or only a few pages in the law books. See, e.g., Phantom of

  Clearwater, Inc., 894 So. 2d at 1019 (noting the state statute at issue was only 3

  pages long); Bloom v. Miami-Dade Cty., No. 09-51205 CA 13, 2009 Fla. Cir.

  LEXIS 4303 at *4–6 (Fla. Cir. Ct. Sept. 6, 2009), aff’d sub nom. Exile v. Miami-

  Dade Cty., 35 So. 3d 118 (Fla. 3d DCA 2010). As discussed below, this is

  manifestly not the case here with Florida health regulations.

        Other courts have found no implied preemption when the municipal

  ordinance is local in nature, or tied to a situation unique to the locale. For

  example, in Exile v. Miami-Dade Cty., 35 So. 3d 118 (Fla. 3d DCA 2010), the

  District Court of Appeal found that an ordinance prohibiting convicted sex

  offenders from living within 2500 feet of a school was not preempted by a state

  statute with a 1000 feet prohibition. In the trial court opinion, which the Third

  District Court of Appeal appeared to rely upon, the court noted there was no need

                                            15
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 16 of 50 PageID 7015




  for statewide uniformity because the most effective buffer zone would depend

  upon local conditions and local property boundaries, varying across municipalities.

  Bloom, 2009 Fla. Cir. LEXIS 4303 at *8–10.

        But in Classy Cycles, the county argued its local conditions, involving

  untrained and unruly tourists driving scooters and motorcycles in the beach area,

  showed a need for its local insurance requirements and local safety regulations for

  motor vehicle traffic. 201 So. 3d at 789. The court rejected this, noting that 1) no

  grant from the Legislature to localities existed regarding vehicle insurance; and 2)

  rowdy tourists are not a local phenomena in Florida to permit differing laws in Bay

  County, when the Legislature’s broad program of regulation occupied the field. Id.

  at 788–89.

        Classy Cycles is apt here. There is no grant of authority by the Florida

  Legislature to municipalities to substantively regulate healthcare treatment and

  discipline. The State, not localities, occupies this field. Just as in Classy Cycles,

  here there is nothing local or unique to Tampa about SOCE that would suggest the

  statewide, uniform medical regulation regime should vary because of Tampa’s

  peculiarities, and should vary across the State, from town to town and from county

  to county. The matter legislated against—SOCE—is statewide, not Tampa-

  specific. And, a uniform and statewide system of healthcare treatment and

  practitioner discipline already exists, for sound reasons. Implied preemption is a


                                            16
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 17 of 50 PageID 7016




  disfavored remedy because cities have broad powers to address municipal

  concerns. But substantive regulation of psychotherapy is a State, not a municipal

  concern.

        Additional cases considering implied preemption have considered whether

  the Florida Legislature via statute has delegated some enforcement or regulation to

  local government. Thus, in Sarasota Alliance for Fair Elections, Inc. v. Browning,

  28 So. 3d 880, 887–88 (Fla. 2010) the court found implied preemption to be

  improper, in part because Florida election law specifically delegated certain

  responsibilities and powers to local authorities concerning voting systems.

  Similar cases finding delegation to local authorities include Phantom of

  Clearwater, 894 So. 2d at 1011 (finding no implied preemption on local fireworks

  legislation; the State statutory scheme expressly delegated enforcement to local

  government, with municipalities to regulate displays and set and require bonds for

  firework sales) and Hillsborough County v. Florida Restaurant Ass’n, Inc., 603 So.

  2d 587 (Fla. 2d DCA 1992) (finding Florida alcohol statute expressly reserved

  local authority on issue for municipalities). In stark contrast to these cases, the

  State statutory scheme for healthcare regulation leaves nothing substantive at all

  for municipalities to do; there is no grant or delegation at all to localities.




                                             17
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 18 of 50 PageID 7017




                   FLORIDA’S BROAD AND EXCLUSIVE
         REGULATION OF HEALTHCARE MODALITIES AND DISCIPLINE
         The City of Tampa’s Ordinance instructs medical doctors, osteopathic

  doctors, psychologists, and licensed mental health counselors as to what they may

  and may not say within patient therapy. Tampa has never regulated healthcare

  substantively in any other way before Ordinance 2017-47. 7 Nor does Tampa

  substantively regulate services similar in nature to healthcare such as massage

  therapy, acupuncture, optometry, tattoos, piercings, hearing aids, medical labs, or

  funeral services.

         This contrasts with the State of Florida’s pervasive and all-encompassing

  regulation in this field. To say that the State of Florida’s regime of healthcare

  regulations is vast is an understatement. There seems nothing more regulated and

  addressed by the Florida legislative and administrative body than healthcare, and a

  material part of this is mental health related. In addition to its breadth and depth,

  this Florida regulatory scheme is uniform across each of the 400 plus

  municipalities in the State. In contrast, the Tampa Ordinance covers only the 114

  square miles of city limits, leaving the substantive mental health therapy rules to




  7
   Dkt. 133-3 at 111. During the proliferation of “pill mills” in the City, Tampa passed a
  permitting ordinance on pain management clinics. Tampa, Fla., Code of Ordinances § 6-253 to -
  262 (2019). It says nothing substantively about treatment, practice of pain management, or
  medicine.
                                               18
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 19 of 50 PageID 7018




  vary depending which of the 400 plus Florida municipalities one is in, or even

  where one is within Hillsborough County.8

  A. Five State-Mandated Areas the Ordinance Encroaches Upon:

         Before the Court surveys specific Florida regulations concerning the practice

  types Tampa wishes to regulate, it is important to note five areas of Florida

  healthcare law that the Tampa Ordinance seeks to occupy or partly alter. Because

  State law and policy already reside in these areas broadly, there is “danger of

  conflict with that pervasive regulatory scheme.” Classy Cycles, 201 So. 3d at 788

  (citing Sarasota Alliance, 28 So. 3d at 886.).

         1. Florida’s Broad Right of Privacy:

         Nothing is more intimate, more private, and more sensitive, than a growing

  young man or woman talking to a mental health therapist about sex, gender,

  preferences, and conflicting feelings. The Ordinance inserts the City’s code

  enforcers into the middle of this sensitive, intense and private moment. But this

  moment is already governed by Florida’s very broad rights of privacy, something

  the Ordinance ignores.

         Article I, Section 23 of the Florida Constitution states in pertinent part:

  “Right of Privacy.– Every natural person has the right to be let alone and free from



  8
   Tampa’s land area is 114 square miles while Hillsborough County is 1021 square miles in land
  area. See Community Facts, factfinder.census.gov (last accessed Oct. 2, 2019).
                                               19
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 20 of 50 PageID 7019




  governmental intrusion into the person’s private life except as otherwise provided

  herein.” Fla. Const. art. I, § 23. This provision applies to minors. See generally In

  Re. T.W., 551 So. 2d 1186, 1193 (Fla. 1989). Further, this Florida constitutional

  right of privacy “embraces more privacy interests, and extends more protection to

  the individuals in those interests, than does the federal Constitution.” Id. at 1191–

  92; see also Von Eiff v. Azicri, 720 So. 2d 510, 513 (Fla. 1998). In a more recent

  amendment, the Florida Constitution affirmed that “[t]he Legislature shall not limit

  or deny the privacy right guaranteed to a minor under the United States

  constitution as interpreted by the Supreme Court.” Fla. Const. art. X, § 22

  (enabling parental abortion notification).

         The Florida Constitution’s privacy right has been implicated in a wide

  variety of cases.9 “The drafters of the amendment rejected the use of the words

  ‘unreasonable’ or ‘unwarranted’ before the phrase ‘governmental intrusion’ in

  order to make the privacy right as strong as possible.” Winfield v. Div. of Pari-

  Mutual Wagering, 477 So. 2d 544, 548 (Fla. 1985). The Florida Constitution’s

  privacy amendment suggests that government should stay out of the therapy room.

  The Tampa Ordinance does not address this constitutional issue, and in doing so




  9
    See, e.g., N. Fla. Women’s Health Servs., Inc. v. State, 866 So. 2d 612, 619 n.6 (Fla. 2003)
  (citing to fourteen additional examples) (court’s holding superseded by constitutional
  amendment).
                                                  20
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 21 of 50 PageID 7020




  the City attempts to occupy a very private space, contrary to a strong statewide

  policy.

         2. Parental Choice in Healthcare:

         The law in Florida is that, with very few exceptions,10 parents are

  responsible for selecting the manner of medical treatment received by their

  children, and this continues until age 18. See Fla. Stat. § 743.07 (2019); DeCosta

  v. N. Broward Hosp. Dist., 497 So. 2d 1282, 1283–84 (Fla. 4th DCA 1986)

  (parents “educate, protect, and provide reasonable and necessary medical attention

  for child”). The Ordinance eliminates this longstanding parental right without

  discussion or exception—Florida already occupied this ground. Parental rights,

  which the Florida Supreme Court has noted are fundamental and protected by the

  state constitution,11 are reduced or increased within Hillsborough County, Florida,

  depending on whether one steps across the Tampa city line or not.




  10
     E.g., J.V. v. State, 516 So. 2d 1133 (Fla. 1st DCA 1987) (court ordered blood transfusion to
  child of Jehovah’s Witnesses who refused the transfer); Fla. Stat. § 390.01114(4)(a) (judicial
  override of parental notification for minor’s abortion); Fla. Stat. § 394.4784 (adolescent crisis
  intervention).
  11
     E.g., D.M.T. v. T.M.H., 129 So. 3d 320, 334–35 (Fla. 2013) (“The interest of parents in the
  care, custody, and control of their children . . . is perhaps the oldest of the fundamental liberty
  interests recognized in American law[;] . . . parents’ fundamental right to raise their children is
  protected by Florida’s state constitutional right of privacy[.]”) (internal citations and quotations
  omitted).
                                                   21
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 22 of 50 PageID 7021




        3. Florida Patient’s Bill of Rights:

        Besides impacting Florida privacy rights and rights to parental choice in

  healthcare, the Ordinance alters within the City a patient’s rights under the Florida

  Patient’s Bill of Rights and Responsibilities. This section of the Public Health

  Chapter, Chapter 381 of the Florida Statutes, states in part:

        A patient has the right to access any mode of treatment that is, in his or
        her own judgment and the judgment of his or her health care
        practitioner, in the best interests of the patient, including
        complementary or alternative health care treatments, in accordance
        with the provisions of s. 456.41.

  Fla. Stat. § 381.026(4)(d)(3). Because Florida has already staked out this

  regulatory territory, the Tampa Ordinance enters this area at odds with this portion

  of the Florida statutory scheme. Nor did the City appear to consider this

  Legislative enactment when it was considering the Ordinance. The Ordinance

  would appear to substitute the City’s judgment for the judgment of the patient and

  practitioner, an express contradiction of what the Legislature requires in section

  381.026(4)(d)(3).

        4. Florida’s Endorsement of Alternative Healthcare Options:

        The Ordinance also encroaches upon, without mention or consideration, a

  provision in Chapter 456 of the Florida Statutes, which is titled “Health

  Professions and Occupations: General Provisions.” In this chapter, the Legislature

  stated its intent for health professions:


                                              22
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 23 of 50 PageID 7022




        Legislative Intent.–It is the intent of the Legislature that citizens be
        able to make informed choices for any type of health care they deem to
        be an effective option for treating human disease, pain, injury,
        deformity, or other physical or mental condition. It is the intent of the
        Legislature that citizens be able to choose from all health care options,
        including the prevailing or conventional treatment methods as well as
        other treatments designed to complement or substitute for the
        prevailing or conventional treatment methods. It is the intent of the
        Legislature that health care practitioners be able to offer
        complementary or alternative health care treatments, with the same
        requirements, provisions, and liabilities as those associated with the
        prevailing or conventional treatment methods.

  Fla. Stat. § 456.41(1) (2019) (emphasis added).

        Although the City outlaws the practice, the Florida statute goes on to read:

        (c) The health care practitioner may, in his or her discretion and without
        restriction, recommend any mode or treatment that is, in his or her
        judgment, in the best interest of the patient . . . in accordance with the
        provisions of his or her license.
        ....

        (5) EFFECT.–This section does not modify or change the scope of
        practice of any licensees of the department, nor does it alter in any way
        the provisions of the individual practice acts for those licensees, which
        require the licensees to practice within their respective standards of care
        and which prohibit fraud or exploitation of patients.

  Fla. Stat. § 456.41(3)(c) & (5) (emphasis added). This statute gives practitioners

  great leeway to recommend “any mode” of treatment “without restriction.” The

  only constraint is the applicable standard of care and proper treatment of patients,

  both of which are set and are policed in great detail by the Department of Health

  and the professional disciplinary boards organized pursuant to the all-

  encompassing legislative scheme.

                                            23
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 24 of 50 PageID 7023




        This very plain statement of legislative intent in section 456.41 ordains that

  the patients choose their treatment modality through an informed choice, including

  alternative or nonconventional choices, with the practitioner free to recommend

  any modality without restriction. Fla. Stat. § 456.41(1). Although the State

  occupies this field by statute, the City Ordinance seeks to override this legislative

  intent: there will be no patient choice or unrestricted practitioner discretion for

  SOCE in Tampa, notwithstanding what the Board of Medicine, the disciplinary

  bodies, or the relevant standard of care says.

        5. Florida’s Well-Established Doctrine of Informed Consent:

        The Ordinance appears to impact the well-traveled Florida statutory doctrine

  of informed consent. For SOCE there will be no informed consent in Tampa

  although the Florida Legislature has set up a complete and developed scheme of

  informed consent. E.g., Fla. Stat. § 766.103 (2019).

        This informed consent concept notes that some medical procedures have

  “substantial risks and hazards inherent in the proposed treatment or procedures[.]”

  Id. § 766.103(3)(a)(2). Under Florida law, in the face of those substantial risks and

  hazards, the healthcare provider may perform the healing function sought so long

  as fully informed consent by the patient is given “in accordance with an accepted

  standard of medical practice among members of the medical profession with

  similar training and experience in the same or similar medical community.” Id. §


                                            24
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 25 of 50 PageID 7024




  766.103(3)(a)(1). In such a case, if the maladies or risks occur about which

  informed consent was given, no tort recovery may occur. Id. § 766.103(3). The

  purpose of this law is to permit patients to receive the healthcare they desire and

  their caregivers feel they need, so long as the substantial risks and hazards are fully

  disclosed and accepted. Healthcare treatment is risky. There is a risk in all

  healthcare treatments, and this provision permits a patient to assume that risk as

  long as it is an informed fashion, guided by the statute.

        Informed consent is a bedrock principle of healthcare in a free society. The

  concept vindicates the individual’s right to make his or her own informed decision

  as to what health treatment he or she will undergo. When the patient is denied the

  ability to exercise or even consider informed consent, the patient’s personal liberty

  suffers.

        According to the Florida Supreme Court, in Florida “[t]he doctrine of

  informed consent is well recognized, has a long history, and is grounded in the

  common law and based in the concepts of bodily integrity and patient autonomy.”

  State v. Presidential Women’s Ctr., 937 So. 2d 114, 116 (Fla. 2006). The Florida

  Supreme Court adopted the “general rule on this subject as follows: The patient

  must be the final arbiter as to whether he will take his chances with the operation,

  or take his chances living without it.” Id. at 117. The court further noted, “[N]o

  right is held more sacred, or is more carefully guarded, by the common law, than


                                            25
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 26 of 50 PageID 7025




  the right of every individual to the possession and control of his own person, free

  from all restraint or interference of others, unless by clear and unquestionable

  authority of law.” Id. (citing Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261,

  269 (1990)).

        The Tampa Ordinance simply ignores this well-known and broad Florida

  concept of informed consent. The City Council has determined that SOCE is too

  dangerous for even a patient fully informed of all risks, who desires to proceed.

        All of these topics such as constitutional privacy rights, parental choice,

  patient choice as to treatment, and the availability of non-conventional or

  alternative treatments show that the Legislature has occupied entirely the very wide

  healthcare swath, whether it is called “informed consent” or “patient’s rights.” No

  room exists in this pervasive and uniform statewide program for the more than

  four-hundred Florida municipalities to regulate where legislative intent resides so

  broadly.

  B. Legislative Regulation of the Practice Areas:

        The Ordinance outlaws some therapeutic speech in the fields of medicine,

  osteopathic medicine, psychology, and all types of licensed clinical counseling. In

  order to determine if the Florida regulatory apparatus shows the State intends to be

  the sole regulator of these fields, the Court must survey this Florida regulatory

  program.


                                           26
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 27 of 50 PageID 7026




         The Legislature created the Department of Health by Florida Statute § 20.43.

  One of its duties is to “[r]egulate health practitioners for the preservation of the

  health, safety, and welfare of the public.” Fla. Stat. § 20.43(2)(g). Section 20.43

  enables the practitioner governing boards discussed below.

         The first source to consult in assessing Florida’s regulation in this area is

  Florida Statutes Chapter 456, entitled “Health Professions and Occupations:

  General Provisions.” Spanning 50 pages of the statute book, this Chapter sets forth

  the elaborate administrative governing rules for healthcare practice in Florida,

  placing the State Department of Health as overseer. All relevant persons practicing

  healthcare and healing arts in Florida are included under this Department’s

  supervision. All practice types regulated by Tampa’s Ordinance are included in

  Chapter 456’s program of regulation. Chapter 456 states that “The Legislature . . .

  believes that such professions shall be regulated only for the preservation of health,

  safety, and welfare of the public under the police powers of the state. Such

  professions shall be regulated when . . . [t]he public is not effectively protected by

  other means, including, but not limited to, other state statutes, local ordinance, or

  federal legislation.” Fla. Stat. §§ 456.003(2) & (2)(b).12 While Chapter 456 left

  12
    Florida courts have looked to whether the statutes provide a specific grant of authority to local
  governing bodies when evaluating whether there is implied preemption. Classy Cycles, 201 So.
  3d at 788. This provision is the Legislature explaining why it occupies the field: cities have
  never regulated medicine before, and do not do so now. When asked by this Court to supply
  examples of its similar ordinances, the City could not provide any. This language is the same
  text as when the current iteration of the Department of Health was initially established in 1996,
                                                  27
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 28 of 50 PageID 7027




  open the possibility that the State could set aside areas for local regulation, no such

  local regulation exists historically and the State has provided no grants to localities

  prospectively. Neither Chapter 456 nor other statutes or State regulations provide

  any opening or suggestion that municipal regulation should supplement the State’s

  comprehensive healthcare coverage.

         In fact, the healthcare regulatory scheme created in Chapter 456 provides for

  an exhaustive disciplinary regime, leaving no set-aside areas for localities to

  regulate. Chapter 456 enables the establishment of regulatory boards, based in

  Tallahassee, for governance and discipline of the various medical professions. Id.

  §§ 456.004 & 456.006.13 This enabling statement of legislative intent omits any

  reference to municipal powers. The enabling statement also limits the power of the

  Department of Health and any state board by barring unreasonable regulations; no

  similar limitation is mentioned for a municipality, suggesting municipalities have

  no role. Id. § 456.003(4)(a). The statute notes “[t]he Legislature shall evaluate

  proposals to increase the regulation of regulated professions . . . .” Id. §



  S. 38, ch. 97-261; Fla. Stat. § 455.517(2)(b) (1997), and is pulled directly from the language of
  the Department of Business and Professional Regulation, Fla. Stat. § 455.201(2)(b) (1997),
  which, in 1997, both were under Chapter 455: “Regulation of Professions and Occupations:
  General Provisions.” Since then, the Department of Health general provisions have expanded to
  be their own section of the code and gone from being 30 pages to 50 pages, in addition to the
  hundreds of practice specific statutes and administrative regulations. The statutory reference to
  the absence of local ordinances explains the pervasive legislative scheme created by the
  Legislature which clearly occupies the field.
  13
     The individual boards are established in Florida Statute § 20.43(2)(g).
                                                 28
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 29 of 50 PageID 7028




  456.003(4)(c). Chapter 456 sets up an elaborate scheme to qualify, test, license,

  regulate, adjudicate, and discipline Florida professionals in each of the healthcare

  fields.

            Section 456.072 is entitled “Grounds for discipline; penalties; enforcement.”

  The final provision of that section states: “The purpose of this section is to

  facilitate uniform discipline for those actions made punishable under this section

  and, to this end, a reference to this section constitutes a general reference under the

  doctrine of incorporation by reference.” Id. § 456.072(8). It appears clear from

  reading this chapter that the Legislature intended a uniform system of discipline to

  run throughout the State. The section mandates, statewide, that how one

  investigates and disciplines healthcare professionals should be uniform.

            The text makes clear the Legislature intended for uniform discipline to apply

  throughout the State when it comes to healthcare providers. But Tampa’s

  Ordinance creates a different and encroaching process in this area.

            For disciplinary proceedings brought pursuant to Florida statute, the State

  must prove the allegations against a medical professional by “clear and

  convincing” evidence, subject to investigation at several levels and final review by

  a peer-review board, trained in the field.14 Id. § 456.073. Yet Tampa’s Ordinance


  14
    Sanctions for the violation of a statute must be proven by “clear and convincing” evidence.
  See Dep’t of Banking & Fin. v. Osborne Stern & Co., 670 So. 2d 932, 933 (Fla. 1996); Ferris v.
  Turlington, 510 So. 2d 292, 294–95 (Fla. 1987).
                                                29
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 30 of 50 PageID 7029




  only requires that a violation be proven by “the greater weight of the evidence”

  before a code enforcement magistrate. Tampa, Fla., Code of Ordinances § 9-

  108(1). The Florida Administrative Procedure Act prohibits this lesser “greater

  weight of the evidence standard” in licensure disciplinary proceedings. Fla. Stat. §

  120.57(1)(j). So, the Tampa Ordinance creates two standards for therapy subject to

  discipline (whether inside or outside the City limits) and also has a different and

  less complete adjudicator, who uses a different and less rigorous burden of proof.

        The practitioners’ appellate remedies are also greatly lessened by Tampa. A

  practitioner disciplined under the Tampa Ordinance would have an appeal right to

  the Circuit Court and review would be limited to the record below, not de novo.

  Fla. Stat. § 162.11. A practitioner disciplined under the statewide Department of

  Health statute is entitled to more robust rights—direct review in the District Courts

  of Appeal, with a de novo review of statutory interpretation and a factual review

  upon “competent, substantial evidence.” Fla. Stat. § 120.68; Safirstein v. Dep’t of

  Health, Bd. of Med., 271 So. 3d 1178, 1180 (Fla. 3d DCA 2019).

        As to professional discipline, the Ordinance occupies the same field as the

  Legislature but differs greatly from the statewide model adopted by the

  Legislature. The reason for this difference is clear. Under Florida law,




                                           30
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 31 of 50 PageID 7030




  “professional disciplinary statutes are penal in nature.”15 The Ordinance alters

  Florida law and makes professional disciplinary action not penal, but civil in

  nature.

         Tampa’s divergent standard for punishing errant mental health therapy is

  relevant in the preemption analysis because it creates a danger of conflict with an

  area pervasively regulated, for which the Legislature has stated a policy of

  statewide uniformity. For this same reason the Florida Supreme Court in

  D’Agastino found state law impliedly preempted a local ordinance permitting

  police subpoenas in local police misconduct investigations. 220 So. 3d at 423–24.

  In D’Agastino the local ordinance reduced protections present in the statewide

  mechanism for investigating and disciplining police officers. Id. at 426. In

  Tampa, the local ordinance reduces protections present in the statewide mechanism

  for investigating and disciplining healthcare providers. Tampa does not

  complement protections the State gives to healthcare providers; it reduces them.

         The Legislative requirement for “uniform discipline” exists because health

  care modalities are highly complex and dynamic, but they do not vary across the

  state. With due respect for the citizen legislators on the Tampa City Council, none




  15
   Cone v. State Dep’t of Health, 886 So. 2d 1007, 1011 (Fla. 1st DCA 2004); Fleischman v.
  Dep’t of Prof’l Regulation, 441 So. 2d 1121, 1123 (Fla. 3d DCA 1983).
                                               31
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 32 of 50 PageID 7031




  are skilled in mental health issues,16 nor are any of the City’s code enforcement

  personnel. In contrast the Florida Department of Health, with its skilled

  adjudicatory bodies, is equipped to address this dynamic area of psychotherapy.

          And dynamic it is, indeed. Although the City expresses confident certitude,

  the City’s experts, one or both, expressly agreed with the following points:

       • Minors can be gender fluid and may change or revert gender identity. Dkt.
         192-2 at 38–40.
       • Gender dysphoria during childhood does not inevitably continue into
         adulthood. Dkt. 192-2 at 85–87.
       • Formal epidemiologic studies on gender dysphoria in children, adolescents,
         and adults are lacking. Dkt. 192-2 at 92.
       • One Tampa expert testified there is not a consensus regarding the best
         practices with prepubertal gender nonconforming children. Dkt. 192-2 at
         120–21.
       • A second Tampa expert testified consensus does not exist regarding best
         practices with prepubertal gender nonconforming children, but a trend toward
         a consensus exists. Dkt. 192-1 at 159.
       • Emphasizing to parents the importance of allowing their child the freedom to
         return to a gender identity that aligns with sex assigned at birth or another
         gender identity at any point cannot be overstated. Dkt. 192-2 at 123.
       • One cannot quantify or put a percentage on the increased risk from conversion
         therapy, as compared to other therapy. Dkts. 192-2 at 131; 192-1 at 198–99.
       • Scientific estimates of the efficacy of conversion therapy are essentially
         nonexistent because of the difficulties of obtaining samples following
         individuals after they exit therapy, defining success, and obtaining objective
         reassessment. Dkt. 192-1 at 136–37.
       • Based on a comprehensive review of this work, the American Psychological
         Association 2009 SOCE Task Force concluded that no study to date has
         demonstrated adequate scientific rigor to provide a clear picture of the
         prevalence or frequency of either beneficial or harmful SOCE outcomes.

  16
    Dkt. 190-2 at 93; Dkt. 133-3 at 25. At oral argument the City’s lawyer conceded no council
  member had skilled knowledge in the field. The main sponsor of the Ordinance on the council
  was unaware of the difference between talk therapy and aversive practices, and testified that
  council and participating staff are untrained in the mental health field. Dkt. 190-2 at 36, 93.
                                                 32
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 33 of 50 PageID 7032




         More recent studies claiming benefits and/or harm have done little to
         ameliorate this concern. Dkt. 192-1 at 148.
     •   No known study to date [looking at 2014 article Dkt. 192-6 at 2] has drawn
         from a representative sample of sufficient size to draw conclusions about the
         experience of those who have attempted SOCE. Dkt. 192-1 at 149.
     •   No known study [looking at same 2014 article] has provided a comprehensive
         assessment of basic demographic information, psychosocial wellbeing, and
         religiosity, which would be required to understand the effectiveness, benefits
         and/or harm caused by SOCE. Dkt. 192-1 at 150.
     •   Although research on adult populations has documented harmful effects of
         SOCE, no scientific research studies have examined SOCE among
         adolescents. Dkt. 192-1 at 153.
     •   With extraordinarily well-trained counseling “in a hypothetically perfect
         world” it may be an appropriate course of action for a counselor to aid a
         gender-dysphoric child who wants to return to biological gender of birth. Dkt.
         192-1 at 171–72.
     •   There is a lack of published research on efforts to change gender identity
         among childhood and adolescents. Dkt. 192-1 at 177.
     •   As of October 2015 no research demonstrating the harms of conversion
         therapy with gender minority youth has been published. Dkt. 192-1 at 180–
         81. In 2018 an article was published on youth but causal claims could not be
         made from that 2018 report. Dkt. 192-1 at 181.

         As the citations above show, the City’s highly-credentialed experts, one or

  both, expressly agreed with the above bullet points. This illustrates the complex

  and dynamic subject matter of human gender and sexual preference. This shows

  the wisdom of the Legislature’s program of uniform statewide governance and

  defining and disciplining the field statewide by medical experts. The field of

  gender expression is especially complex. Tampa’s lay attempt at psychotherapy

  regulation crowds into this very complex, evolving area.




                                           33
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 34 of 50 PageID 7033




            1. Specific Regulations for Medical Doctors (M.Ds.):

            After the lengthy set-up of the Florida Department of Health in Chapters 20

  and 456, the Legislature then set forth practitioner-specific statutes. M.Ds. are

  more specifically regulated by Chapter 458—spanning 37 pages in the statute

  book. Fla. Stat. § 458. Expanding upon Chapter 456, this Chapter is entitled

  “Medical Practice.” Chapter 458 creates the Florida Board of Medicine to license

  and discipline M.Ds. This Board is comprised of 15 members appointed by the

  Governor subject to Florida Senate approval. Id. § 458.307(1).

            Chapter 458 restricts certain dangerous psychiatric procedures such as

  electroconvulsive and psychosurgical procedures, id. § 458.325, but omits any

  reference to SOCE psychological treatment. It appears that the Florida legislature

  has considered SOCE regulation in the recent past,17 but has not acted upon it.

  Committing medical (psychiatric) malpractice (defined as “failure to practice

  medicine in accordance with the level of care, skill, and treatment recognized in

  general law related to health care licensure”) is grounds for discipline. Id. §

  458.331(1)(t)(1) (citing Fla. Stat. § 456.50(1)(g)).

            This far into the Court’s survey of Florida law it is apparent that the Florida

  statutes already provide the City with its desired protection against SOCE. The

  City and its experts adamantly assert that even non-aversive SOCE violates the


  17
       H.B. 137, 2016 Leg. (Fla. 2016); S.B. 258 2016 Leg. (Fla. 2016).
                                                   34
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 35 of 50 PageID 7034




  prevailing treatment standard of care, and constitutes psychiatric, psychological,

  and counseling malpractice.18 This is the essence of the Ordinance. The present

  Florida legislative scheme already outlaws such professional behavior, and it is

  subject to statewide discipline.

         All the City, the City’s Neighborhood Enhancement director, or the

  Assistant City Attorney need do if the SOCE they describe is detected within

  Tampa limits is file a complaint with the Department of Health. As the Board of

  Medicine notes, “Who can file a complaint? Anyone can file a complaint.” Board

  of Medicine, Complaints Process FAQs, https://flboardofmedicine.gov/complaints-

  process-faqs/ (last accessed Oct. 3, 2019).

         The Florida regulatory scheme punishes and bars all mental health therapy

  that is beneath the prevailing standard of care. See Fla. Stat. §§ 458.331(1)(t)(1) &

  456.50(1)(e) (adopting the tort “standard of care” from Fla Stat. § 766.102 for

  discipline). And, it obviously bars all unreasonably dangerous treatment. In this

  vein, the reason why the City has never reported SOCE to Florida disciplinary

  boards may be because the City has yet to find any in Tampa. Likewise, in the

  similar Otto case from Palm Beach County, the court noted that “[t]he Florida




  18
   Dkt. 192-11, Spack Declaration at 3–4; Dkt. 192-2 at 131–33; Dkt. 192-3, Glassgold
  Declaration at ¶¶ 23, 41, 47, 51; Dkt. 189 at 21.
                                               35
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 36 of 50 PageID 7035




  Department of Health had no records regarding complaints against medical

  providers regarding SOCE.” Otto, 353 F. Supp. 3d at 1264.

        To complete the Court’s review of Chapter 458, it is noteworthy that Section

  458.331 lists “grounds for disciplinary action” of M.Ds. Like Chapter 456, the

  Legislature in the final subsection notes “The purpose of this section is to facilitate

  uniform discipline . . . .” Fla. Stat. § 458.331(tt)(11). This legislative scheme does

  not contemplate divergent professional disciplinary standards among and between

  the Florida cities and towns.

        The Florida regulatory scheme for medical doctors then goes beyond the

  statute book, to the Florida Administrative Code. Starting at Chapter 64B8-1.001,

  the administrative code stretches some 143 pages of regulations concerning how

  medical doctors must run their practices, their assistants, and how they must treat

  patients. The administrative code supplements and expands the disciplinary

  functions set forth in the statute book. Fla. Admin. Code 64B8-8.001. Practicing

  below the general standard of care is punishable by fines and sanctions ranging

  from one year probation and a $1000 fine to a $10,000 fine and permanent license

  revocation. Id. at 64B8-8.001(2)(t).

        2. Specific Regulations for Osteopaths (D.Os.)

        The Tampa Ordinance applies to Osteopathic Medicine. The Florida

  Legislature regulates D.Os. through Chapter 459, Florida Statutes, entitled


                                            36
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 37 of 50 PageID 7036




  “Osteopathic Medicine.” The 29 pages of this Chapter set forth the regulatory

  framework for osteopaths. The Chapter creates a gubernatorial appointed and

  senate-approved 7-member “Board of Osteopathic Medicine” to screen, license,

  and provide disciplinary framework for those practicing osteopathic medicine. Fla.

  Stat. § 459.004.

        Discipline for osteopathic physicians is set forth in section 459.015 and that

  section repeats the legislative mantra: “The purpose of this section is to facilitate

  uniform discipline for those acts made punishable under this section . . . .” Id. §

  459.015(11). Grounds for discipline include practice beyond the standard of care,

  and “[t]he board may establish by rule standards of practice and standard of care

  for particular practice settings . . . .” Id. § 459.015(1)(z). This statutory provision

  about the Board of Osteopathy’s ability to establish standards of practice by rule

  did not include any reference to Florida municipalities establishing osteopathic

  practice standards.

        Florida’s regulation of osteopathic medicine is supplemented by the Florida

  Administrative Code, with separate and lengthy administrative code provisions

  albeit along the same lines as those administrative regulations appertaining to

  medical doctors. See Fla. Admin. Code 64B15. The administrative regulations for

  osteopathic physicians say nothing about local ordinances supplementing or

  contradicting the State rules.


                                            37
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 38 of 50 PageID 7037




        3. Specific Regulations for Psychologists

        The Tampa’s Ordinance also seeks to regulate licensed psychologists.

  Psychologists are subject to 21 pages of statutory regulation by Florida Statutes

  Chapter 490, entitled “Psychological Services.” Fla. Stat. § 490. As with the other

  disciplines, this Chapter invokes a “Board of Psychology” appointed by the

  Governor and approved by the Florida Senate, that regulates the field from pre-

  license education to testing, professional behavior and practice standards, and

  discipline. Id. § 490.004. The statute includes the familiar requirement that the

  practitioner perform within “the minimum standards of performance in

  professional activities when measured against generally prevailing peer

  performance,” or face discipline. Id. § 490.009(1)(r).

        As with the other practitioners, Florida goes beyond the statute book and

  provides 31 pages of regulations in the Florida Administrative Code for

  psychologists. Fla. Admin. Code 64B19. The regulations cover licensure, limited

  licensure, discipline, consent for treatment for minors, special rules for treating

  juvenile sex offenders, etc. The regulations do not refer to local rules.

        4. Specific Regulations for Licensed Counselors:

        Plaintiff Vazzo is a Florida-licensed marriage and family therapy counselor,

  and the Ordinance applies to him. Vazzo and his fellow practitioners are regulated

  under Chapter 491, Florida Statutes, entitled “Clinical, Counseling, and


                                            38
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 39 of 50 PageID 7038




  Psychotherapy Services.” Fla. Stat. § 491. This 13-page statute sets up a

  disciplinary and regulatory 6-member appointed board known as the “Board of

  Clinical Social Work, Marriage and Family Therapy, and Mental Health

  Counseling.” Fla. Stat § 491.004. The Chapter regulates the conduct of Vazzo

  and licensed therapists in this state, including discipline. Id. § 491.009. The

  Legislature specifically defines “mental health counseling” as “the use of scientific

  and applied behavioral science theories, methods, and techniques for the purpose

  of describing, preventing and treating undesired behavior and enhancing mental

  health . . . .” Id. § 491.003(9). This practice includes “behavior modification” to

  address “dysfunctions,” related to “behavioral disorders” and “sexual

  dysfunction[.]” Id. Gender dysphoria is listed in the American Psychological

  Associations Diagnostic and Statistic Manual of Mental Disorders (5th ed. 2013)

  (“DSM”), 19 and licensed counseling on that subject is clearly included in this

  statutory definition.

            The disciplinary provisions of Chapter 491 make sanctionable any

  counseling practice that fails to meet the minimum standard of care “when

  measured against generally prevailing peer performance[.]” Fla. Stat §

  491.009(1)(r). As with the other professions, the mental health counselor statute is

  accompanied by regulations in the Florida Administrative Code. Fla. Admin. Code


  19
       See DSM at 451–59 for a discussion of this sensitive topic.
                                                   39
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 40 of 50 PageID 7039




  64B4. These 45 pages of administrative regulations control the qualifications,

  licensing, practice, and discipline in the entire licensed counselor area. No

  delegation to cities can be found.

           Among the disciplinary sanctions for counseling beneath the prevailing

  standard of care are a $5000 fine and permanent license revocation. Id. at 64B4-

  5.010(s). The rules contain a continuing professional education requirement for

  licensed counselors. Ongoing training courses are required but only from an

  approved list of courses and providers, as set forth in the regulations. Id. at 64B4-

  6.002.

           The regulations add additional license requirements for Vazzo’s specialty of

  marriage and family therapy. Id. at 64B4-22.110. That license requires additional

  course content in, among other subjects: i) psychopathology, defined as “the

  evaluation and classification of abnormal human behavior and psychiatric

  disorders in individuals according to current diagnostic standards (DSM IVTR and

  ICD9 or ICD10);” and ii) human sexuality theory and counseling techniques,

  defined as “a broad understanding of human sexual development, both normal and

  abnormal sexual functioning and appropriate counseling techniques for sexual

  dysfunctions;” and iii) psychosocial theories, defined as: “the interrelationship of

  psychology and sociology in understanding the growth and development of living

  human systems within their larger, social systems context. Courses in family


                                            40
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 41 of 50 PageID 7040




  sociology, gender, anthropology or culture and ethnicity in counseling offer

  psychosocial awareness.” Id. at 64B4-22.110(5), (6), (8).

        For the reasons noted above, the Court concludes that Florida’s substantive

  regulation of healthcare practices, modalities, and discipline is so pervasive that it

  occupies the entire field. The City’s Ordinance creates a danger of conflict with

  the Legislature’s broad program for the healing arts in Florida. The strong policy

  reasons for a statewide, uniform system of substantive healthcare regulation and

  discipline are clear, as is the Legislature’s intent for same.

                                      CONCLUSION

        Accordingly, the Court grants Plaintiffs’ motion for summary judgment,

  Dkt. 194, on Count VI. Tampa Ordinance 2017-47 is stricken under the doctrine

  of implied preemption. The Defendant is permanently enjoined from enforcing it.

  The Clerk is instructed to enter judgment for Plaintiffs and to close this case.

        DONE AND ORDERED, at Tampa, Florida, on October 4, 2019.




                                           /s/ William F. Jung
                                           WILLIAM F. JUNG
                                           UNITED STATES DISTRICT JUDGE


  COPIES FURNISHED TO:
  Counsel of Record



                                             41
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 42 of 50 PageID 7041




                               Appendix
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 43 of 50 PageID 7042




  ST A TE       OF      FL OR ID A)
                        )CITY OFTAMPA
  COUNTY OF HILLSBOROUGH)



                                       CLERK'S CERTIFICATE

  I, Shirley Foxx-Knowles, the duly appointed and qualified City Clerk of the City of Tampa, Florida.

  do hereby certify to the best ofmy knowledge, that the attached document is a true and correct copy

  of Ordinance No. 2017-47 adopted by the City Council of the City of Tampa, on April 6, 2017 and

  approved by the Mayor on April l 0. 2017 relating to conversion therapy on patients who are minor,

  making revisions to City of Tampa Code of Ordinances, Chapter 14 (Offenses); creating Article X,

  Sections 14-310 - 14-313; amending Chapter 19 (Property Maintenance and Structural Standards);

  amending Section 19-4(a)(2). Department of Code Enforcement; duties and scope of authority of

  the Director; on file in the Office of the City Clerk.


  WITNESS, My hand and the Official Seal of the City of Tampa. Florida on this the 15th day of
  December, 2017.




   (SEAL OF THE CITY OF TAMPA)
                                                                                                i   PLAINTIFF'S
                                                                                                ;       EXIIBIT




                                                                                               '*
Case 8·17
C         cv-028-96-WFJ-AAS Document
     8:17-cv-02896-WFJ-AAS   oacument 213
                                      134-4 Fj"led   11/13/18 PaQe        8 PageID
                                                                    2ofof50        2507
                                                                            PagelD 7043
 8ciseE:i r-cv=oz896.:cEH-MS   ocument 24-1 Filed 10/04/19
                                              Fi ed 01/12718 Page
                                                              Page44
                                                                   2 of 59 PagelD  344




   2
    I                                            ORDINANCE NO. 2017-             .£2
   3                        AN ORDINANCE OF THE CITY OF TAMPA. FLORIDA,
   4                        RELATING TO CONVERSION THERAPY ON PATIENTS
   s                        WHO ARE MINORS, MAKING REVISIONS TO CITY OF
   6                        TAMPA CODE OF ORDINANCF.S, CHAPTER 14
   1                        (OFFENSES); CREATING ARTICLE X. SECTIONS 14-310 -
   8                        14-313;  AMENDING     CHAPTER    19 (PROPER.TY
   9                        MAINTENANCE AND STRUCTURAL SI'ANDARDS);
   10                       AMENDING SECTION 19-4(a)(2), DEPARTMENT OF CODE
   "12                      ENFORCEMENT: DUTIES AND SCOPE OF AUI'HORflY OF
                            THE DIRECTOR; REPEALING ALL ORDDIANCF.S OR
   13                       PARTS OF ORDINANCES IN CONFLICT THEREWl1H;
   14                       PROVIDING FOR SEVERABILITY; PROVIDINO AN
   IS                       EFFECTIVE DATE.
   16
   17
   I!
                             WHEREAS, as n:cognizcd by major professional assoc:iations of mental
   19
   20
                    health practitioneB and researchers in the United States and elsewhere tor nearly 40
   21
                    years, being lesbian, gay, bisexual, tramgender or gender nonconforming. or
   22               questioning (LGBT or LGBTQ) is not a mental cftsaSe, disorder or illness,
   23               def"aciency or shortcoming; and
   24
   2S                         WHEREAS, the American Academy of Pediatrics in 1993 published an
   26               article in its JoumaJ. stating: "Therapy directed at specifically changing scxuaJ
   27               orientation is contraindicated. since it can provoke guilt aml amicty while having
   28               little or no potential fur achieving changes in orientation;-' arul
   29
   30                       WHEREAS, the American Psychiatric Association in Deeember 1998
   31               published its opposition co any ~hiatric b'atment; including n:ptndive or
   32               conversion therapy. which therapy regime is based upon the assumption that
   33               homosexuality is a mental disorder per se or that a patient sllould change his or her
   34               homosexual orientation;2 and
   35
   36                        WID.REAS. the Amcriean Psychological Assodation's Task Force on
   37               Appropaiat¢ Tbenq,eutie Responses CO Sexual OricnllliOII ("APA Task ~ ,
   38               1:onducted a systematic review of IJCCl"<ftViewcd journal literature on Se&ual
   39               Orientation Change Efforts ("SOCEj. and issued its report m2009. citing resean:11
   40               that sexual orientation change efforts can pose critical health risks to lesbian. py, and
   41
   42
                    bisexual people. including c:onlusicm, depression, guilt. helplessness, hopeless11ess.
                    shame. soc:iaJ withdrawal,. suicidality, substance abuse,, sum. disappointmem, sclf-
   4.1
                                                                                                                     -·.-,.. ·-
   44
                    blame, decrased self-esteem and authenticity to others, inc~ sclf+hatred.                   :,
                    hostility and blame toward parents. feelings ofanger and betrayal. km of mends and
                                                                                                                        -· -
                                                                                                                '
   45
   46
                    potential romantic panners, problems in sexual and etnoti<ll111 intimacy, sexual
   47
   41
   49
   ,o        hHp;//pedietrjcs "!P'!OOlicaliom.Ol'Jlcqntcndpedianig/92141631.fitll,gdf
         1
             hltps;ll-w.camflorv{ng{UJlilffi'PDF,tsQCEJAPA PosiriGn Sbfm!ent,pdf



                                                                    -1-
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 45 of 50 PageID 7044




      1         dysfunction, high-risk sexual bdu.'Yio~ a feeling of being dr:bumanizm and untrue to
   2            self. a loss of faith, and a sense ofluwing wasted time and n:sources.-3 and
   3
   4                     WHEREAS, following the report issued by the APA Task Force. the
      s         American Psychological Association in 2009 is.sued a resolution on Appropriate
   6            Affirmative Responses to Sexual Orientation Distress and Olangc Efforts, advising
      7         parents, guardians, yo\lllg people, and lhcir families to avoid sexual oricntalion
      8         change etforts that portray homosexuality as a memal illness or developmental
    9
   10
                disorder and to seek psychotherapy, social support. and educational services that
   II
                provide accurate infonnation on sexual oriemation and sexuality, increase family and
   12
                sc:hool support. and reduce rejection ofse1twal minority youdt;' and
   13
   14                   WHEREAS, the American Psychoanalytic A$sociation in lune 2012 issued a
   IS           position statement on conversion therapy efforts, artkukting that • As with any
   16           societal ptejudice, bias against individuals based on actual or percei-ved smmt
   11           orienlation, gender identity or gender expression negatively affects mental health,
   18           contn1iuting to an enduring sense of stigma and perYISM'teff-eritieism through d1C
   19           internalization of such prejudice" and that psyc:houalytic technique "docs not
  2Q            encompass purpooefill attcmpcs to •convert," irepair.' change or shift an individuars
  21            sexual orientation, gender identity or gender expression." such eff'odS being
  22            inapposite to "fundamental principles of psychoanalytic tsatmcnt and often n:suft in
  23            substantial psychological pain by reinforcing damaging intcmdiad aui1Udcs;0 and
  24
  25                    WHEREAS, the American Academy or Child & Adolescent Psychiatry in
  26            2012 published an article in its Journal stating that clinicians should be aware that
  21            there is -no evidence that sexual orientation can be altered throusfl therapy and dmt
  2B            attempts 10 do 50 may be hanntul;" that there is "no DIC(facally valid basis for
  29            attempting to prevent homosexu,Jity, which is not an i l l ~ "1CI that such eftor1s
  30            may encourage family rejection and undcnnine self-esteem. conncctmncss and
  31
                caring. imponant protective factors apinst suicidal ideation and atternpts; and ~
  32
                for similar ~ cumulatively stated above, ~ing the risk or significant bamJ.
  33            SOCE fs contmindic:atcd'; and
  14
  35
  36                    WHEREAS, the Pan ~ Health OrpnizatiOII, a regional office of the
  37            World Health Organization, i$$Ued a stidl=mcnC in 2012 S11tiag: •'l'hcx supposed
  3&            convet'lion therapies constitute a violation of the ethical principles ofhealth~ and
  39            violate human rights that are protected by intcmationrd and regional ~ • •
  40            The organization .tso noted chat con\'ersion thcnpiei ,ack medical justification and
  • l           represent a serious threat to the health and well-being of1ftected people;•7 and
  41
  -43
  -44
  45      bnps;/(Www.apa.am[gillghtfn;:.,ou~pdf
  ~       hnpif/www.apa.omt;tbout/ppljcylseituaLntjmqmgn ndf
  47      hnp://www :IPP cq/coatenr/2012-positjqg-gemep1::f1le!JlRIHhanAA:KP1!:9! ktHP9!t:ffl1Ckr-jdeptity-«-
                                                                                                                        , .-
  '8                                                                                                                    J       •




  49                                                                                                            I~-                 C
  so                                                                                                            I .: r,
                                                                                                                I   •L      •
                                                                                                                I   •
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 46 of 50 PageID 7045




   I                    WHEREAS. in 2014 the American School Counsolor ~iation issued a
   2           position statement that states: "'It is not the role of the probsional school counselor
   3           to attempt to change a stUdent's sexual orientation or gesder icbtity. Professional
   4           school counselors do not support efforts. by licensed mental health professionals to
   s           change a student's sexual orientation or geoder as these pactices have been proven
   6           ineffective and hanufuJ;"' and
   7
   8                   WHEREAS, a 2015 n:port of the Substance Abuse and Meneal Health
   9           Servicts Adminislralion. a division of the U.S. Dcpartmcht of Health and Human
  10
               Semces, "Ending Conversion Therapy: Supporting and Affummg LOBTQ Youth•
  II           further rci~ based on scientific Uteratun: lhat conversion therapy efforts to
  12
  13
               change an individuars SCJtual orientation, gender identity, or gcnde< expession is a
  14           practice not supported by cmlible evidence and has been disa~ by behavioral
  15           health expcrlS and ~ pcq,etuates outdated views of gender roles and
  16           identities. negative stereotypes, statmg. imponmdy. ~t such thenpy may put young
  11           people- at risk of serious hann, and recognizing that, s.ne-gffldcr sexual orientation
  18           (including identity, behavior, and ataaction) is ~ of the nomal sp:c(rwn of human
   19          diversity and doc:s not constitute a mental disocder;9 and
  20
  21                    WHEREAS. the Americen College of Physicians wrote a position paper in
  22            20 IS opposing the use of "conversion," "reorientation... or ~ n , " lherapy for
  23            the tratmcnt of LOST persons, stating that "[a)vailable iesearch docs not support the
  24            use of ~parative therapy as an effective method in the treatment of LOST persons.
  2S            Evidence shows tbal the pn1ctice may actually ea.use emoliotal or physical harm to
  26            LOBT individuals. particularly adolescents or young persons.• and
  27
  28                   W H ~ In 2016. the American Medical Ass»ciation issued policy
  29            statement ff..160.991, which expressly opposed the use of ~ or
   30           "convetsion• therapy for sexual orientation or gender ickntity; 11 and
   31
   32                   WHEREAS. The Wodd Psychiatric Association issued a policy statement in
   33           March, 2016 on Oender Identity and Same-Sex. Oricntationa whieh $rated, '"1bctc is
   34           no sound scientific evidence that innate sexual oricntalim can be changed.
   35           Furthermore. so-called treatments of homosexuality can ~te a setting in vdlich
   36           prejudice and discrimination flourish, and they can be potentially harmful. The
   37           provision of any intervention purporting. to -..eat• something that is not a disorder is
   31           wholly unctbicaJ;• 12 and
   39
   40                   WHEREAS, The National Association of Social Workers {"NASW") issued
   41           a policy stalement stating that '"No data demonstrates that rcpamlive or conversion
   42           lhctapies ace cffcdive, and in fact they may be harmful" The NASW went further
   43           and stated that '"conversion and rq,arative therapies me an infringement to the
   44           guiding principles inherent to social worker ethics and vwlues;-13 and
   4S
   46
   47    https;//www.schoofcounsclor.orx/ww'.mediwascalPositionStatmcnts/PS LGBJO.pdf
                                                      •
          h"p;//sJorc.samhsa.&ov/sh in/conlcnl/SMA 15 9:;?&'SMA I s-4928.pdf
                                                                                                                          •        ,,
                                                                                                                                        •


   48
   49    1
           http://1nnaJs.OIJ{article.aspg'!artidc id;:22920.S I
           https:J/www.ama-assnsn/delivering-care/policic:s-lesbian-gay-bisc,, ual-tran51,cndcr-:9Ut'Cr•Igbtg-issues
                                                                                                                        I .:_: ,_
   so    1                                                                                                              I ~-         ~
           hnp;//www.wpanet.org/WPA in News,php
        ll ht1p;//www.naswdc.cn/divqsj1y/l&b{ycperativc.asp
                                                                                                                         -.. C:
                                                                                                                               -   r. . ....




                                                                  -3-




        - - - - - - - - - - - - - - - -·· - ·--- -------------- --                                               - --
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 47 of 50 PageID 7046




   I
   2                   WHEREAS. The Agency for Healthcare Rescan:h and Quality issued a
   3           clinician's guideline for practitioners who work with chUdrm and adolescents bued
   4           on research provided by the American Academy of Child 11111 Adolescent Psychiatry.
   5           It stated that "There is no empirical evidence that adult homoseluali.1;y can be
   6           prevented if gender noru:onforming dtifdren are influenced co be more gender
   7           confonning. lndecd, there is no medically valid basis for ~mpling to prevent
   8           homosexuality, which is not an illness. On the contrary, such efforts may cm:ouragc
   9           family rejection and undennine self-esteem, connectedness. and ~ which are
  10           imponant pn>tective factors against sufoidal ideation and auaipcs;..14 and
  11
  12                   WHEREAS, At least two federal c:in::uit courts of llflPCII have upheld bans
  13           on conversion therapy. 15 Both courts found that bans on conversion therapy did not
  14           violate free speech rights; nor did such bans run afoul of the FRC Exercise Clause;
  15           nor were such bans vague or impcnnissibly ovcrbroad. Further the courts found chat
  16           counseling is professional speech, subject to a lower level ofjudicial scrutiny because
  17           the govcnunent has a sumtantial interest in protecting citizens from ineffective or
  UI           hannful pn,fessional practices; and
  19
  20                 WHEREAS, the City does not in1ald to prevent mental health providcr.s
  21           from speaking to the public about SOCE; exprasing their views to padems;
  22           recommending SOCE to patients; administering SOCE to any person who is II years
  23           of age or older; or referring minots to unlicensed coumelo.rs, such as religious
  24
               leaden. This ordinance does not prevent unlicensed providcls, such as religious
  2S
               leaders, from administering SOCE to children or adults; nor does it prevent minors
  26
  27
               from seeking SOCE from mental health providers in other political subdivisions or
  21           states outside of'thc City ofTampa. Florida; and
  29
  30                    WHEREAS. City ofTampa has a compclJing interest in protecting the
  31           physical and psychological well-being of minors. including but not limited to lesbian,
  32           gay, bisexual, transgender and questioning youth. and in prottcting its minors against
  33           exposure to serious hanns caused by seJtual orientation md gender identity change
  34           efforts; and
  35
  36                    WHEREAS, the City Cowtcil hereby finds lhc overwhelming research
  37           demonstrating that sexual orientation and gender identity chlllgC efforts can pose
  33           critical health ristcs to lesbian, gay. bisexual, transgender or questioning persons.and
  39           that being lesbian, gay, bisexual, transgcnder or questioning_ is not a mental cftscaSe,
  40           mental disorder, mental Hfncss, deficiency, or .ffl011eoffling and
  41
  42                   WHEREAS, the City Council finds minors rccel\'ing tm1tmen1 &om licensed
  43           1hcrapists in the Crty of Tampa. Florida who may be subject to conversion or
  44           Rparative therapy are not effectively protecled by other meas. including.. but not
  45           limited to. odter s1BtC statutes, local ordinances. or federal fegisldicJn; and
  46
  41
  48
  49    hups://www.aajdefmc.gov/summmig/51mmaty/lff l7
  so   '~v.GovcmorofdleSlate orNcwJcrscy, 767 f.Jd216(],.Cir.2014)andPiclupv. Brown. 740 F.Jd 12011       .._
       (9" Cir. 2013)
                                                                                                                ·~
                                                         -4-
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 48 of 50 PageID 7047




   I              WHEREAS, the City Council desires to prohibit. within the geographic
   2      boundaries of the C"lty, the practice of sexual orientation or gender identity change
   J      efforts on minors by licensed therapists only, including reparative and/or conversion
   4      therapy, which have been demonstrated to ~ harmful to the physical and
   s      psychological well-being of lesbian, gay, bisexual, transgender and questioning
   6      persons.
   1
   g
                                           NOW, THEREFORE,
   9
  10
  II
          BE IT ORDAINED BY THE CITY COUNCIL
  12
          OF THE CITY OFTAMPA. FLORIDA,
  13
  14      Section I.     That the Whereas Clauses are adopted as if set forth fully
  IS      herein.
  16
  17      Section 2.     That "Chapter 14, Arti~le X" is created as follows:
  18
  19             C4CffAPTER 14, ARTICLE X, CONVERSION THERAPV"
  20
  21      Section 3. That "Sec. 14.310. - Intent." is hereby created by adding the
  22      underlined language as follows:
  23
  24
  2S               •
           "Sec. 1 ·310. -   Intent.
  26
  27               The Intent of this Ordinance is to protect the physical and PMIJological well-
  28       being of minog. jngluding but not limited to lesbian. py. bisexual. transgender
  29       and/or gucstioning youth, from exposure to the serious hams and risks caused by
  30       conversion thentpy or rs,aratjve thempy by licensed proyidm. including but not
  31       limited to licensed thelJPists- These proyisfons are gen:iscs of police power of the
  32       City for the public safety. health. and welfare; and its proyisian.s sha1t be bl>mDY
   n       construed to accomplish dW pun,ose...
   3"
   3S      Section 4. That •Sec. 14-311. - Definitions." is hereby m:atcd by adding the
   3o      underlined language as follows:
   37
   33      "Sec. 14-31 l. - Defigitions.
   39
   40      (a)    Convertion l/l,rtll1J1 or r,wrative drerqpy mans, inten:bmJ&eably. any
   41      counseljn1, practice or treatment performed wjth the pl of chugin1 an jndiyidual's
   42      sexual orientation or aeusfer identity, includjq. but not limit;d to, etfoJts to change
   43      behaviors, gender identity. or gender e>Q>FCSSjon. or to etunimfi; or recfvce sexual or
   44      romantic attractjons or feelings toward individuals of the same sender Of sex.
   4S      Convcgion thcnqzy does not include cougselq that provjdes SJIAIOU and llS5istancc
   46      to a person undergoing gender lrlJISidon or counseling that provides IICC§ltance,
   47      simpon. and undgstandjna o[a pel190 or facilitates a person's cq,jn1, g:jaJ §Y.l1P9de     ,.   "'    ...
   48      and devclopmenL including sexual orientatio1n1eutral iQlerventions to prevent or          ..r..; --.-:::,,
                                                                                                     +

   49      address unlawful conduct or unsafe sexual practices.. as bg as such counsetina does       -..
   50      ngt seek to change sexual orientation or gender jdentlty.                                 ..        '"·-
                                                                                                      \._

                                                                                                               -
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 49 of 50 PageID 7048




   I       (b)       Minor means any person less than 18 years of age.
   2       (c)     Provider means any person who is licensed by the Sblc of Florida to provide
   3       professional counseling. or who performs counseling as part cfhis er her professional
   4      training under chagters 456, 458. 4S9. 490 or 491 of the Florida Statutes. as such
   s      chapters may be amended, including but not limited to, metfical practitioners..
   6      asteQpathjc practitioners. psychologists. psychotherapists, scial workers. marriage
   7
          and family therapists, and licensed counselors. A Providercloes not include members
   8:
   9
          of the clergy who are acting in their roles as clergy or pstoral counselors and
  10
          providing religious counseling to congrcpnts, as long as they do not hold themselves
  11      out as operating pursuant to any of the aforementioned Florida Statutes liccnsg."
  12
  13      Section 5.     That "See. 14-312. - Coavenion nenPY Prohibited." is hereby
  14      created by adding the underlined language as follows:
  IS
  16      atSec. 14-312. -Conyenion T&erapv Prohibited.
  J7
  18              It shall be unlawful for any Provider to practice conversion thecapy efforts on
  19      any individual who is a minor rgardtess of whether the Provider receives monefar)'
  20      compemation in exchange for such services...
  21
  22      Section 6.     That "Sec. 14-313. - Enforcement and Civl Penalties." is herdly
  23      created by adding the underlined language as follows:
  24
  25      "Sec. 14-313. - Enforcement and Civil Penalties.
  26
  27      (a}        This article may be enforced pursuant to Chapter 9, Article II ofthis Code.
  28      (b)        ~ viola!ion ~f ~- 14-312 of this Division rs deemed an in:e,parablc
  29                 or mcvemble VlOfatlOfl.
  lD      (c)        Each separate incident of a violation of Sec. l4-3l2 shall constitute a
  31
                     separate violation for coforcentcnl purposes.
  32
          (d)        The fine for a first violation of Sec. 14-312 is SHI00.00. The fine for a
  33
  l4
                     second and subsequent violatjon(s) of Sec. 14-312 is SS000.00
  35
          (e)        These penalties shall not preclude any other remedic;s available at law or
  36
                     in equity. including, iniunctive relief in lhe circuit court...
  37
  3&
  39      Section 7.      That~ IM{a)(l). - Depart.meat of Code Eai>rcemeot; duties
  40      and scope or authority of the director" is hereby amended by adding the underline
  41      language as follows:
  42
  43      "See. IM(a)tl}. - Depart.eat            or Code    Eaforcem•t; duties and scgpe         or
  44      autbority of the director
  45
  46             {a)The director shalt have all powers. duties and responsibilities to administer and
  47             enforce the following City Code chaptcts or sections: The director shall be
  41             deemed to be an officer for the purpose of enfon:ing the provisions ofchis chaprer     ! ..
  49             under authority provided in section t-14 ofthis Code.
  50
                                     (l)Section 5-10S;
Case 8:17-cv-02896-WFJ-AAS Document 213 Filed 10/04/19 Page 50 of 50 PageID 7049




   I                               (2)Cbapter 14, articles Ill. IV, and~
   2                               (l)Chaptcr 19;
   3                               (4)Chapter21, articles 1.11, Ill and V;
   4                               (S)Chaptcr 22, articles I and JU;
   s                               (6)Chapter 25, article I;
   6                               (7)Chapter 1:1,"
   7
   &
           Section 8.      All ordinan(:es or parts of ordinances in conflict herewith are hereby
   9
           ~pealed.
   JO
   II
   12      Section !J.     Should any section or provision of this Ordinance or any portion,
   ll      paragraph, sentence:, or wont be declared invalid by a court 1>fc:ompccent jurisdiction,
   14      such decision shall not affect the validity oflhe rernainderofthisOrdinance.
   IS
   16      Sectjon 10. Authority is hereby granted to codify the text amendment set forth in
   17      Section l ofthis Ordinance.
  18
  19       Section l l.   That this Ordinance shall talce effect immediately upon its adoption.
  20
  21
  22       PASSED AND ORDAINED BY I.ti£ CITY. COUNCIL OF 1lfE Cl1Y Of
  23       TAMPA, FWRIDA, ON                    Al-'K O 6 1011        .


                                          c£~
  24
  25
  26
  27
  28                                       C        . UNCIL,
  2!>
  30
  31
  32
  33
  34
  35
  36
                                                   APPROVED BY MEON              APR 1 0 2017

                                                   ~~ ~r.L~
  37
  31
  39
  40                                               BOB BUCKHORN. MAYOR
  41
  42
  43      Approved As to Legal Sufficiency:
  44
  4S               EIS
   46     Ernest Mueller, Senior Assistant City Attorney
  47                                                                                                     ..--    '•-

  48
  49                                                                                                     c-.     C..
                                                                                                            -    e.
   so                                                                                                   '7.:.,
                                                                                                      t' ·- -
                                                                                                          (!;
                                                                                                                 !-
                                                                                                                 ,_
                                                                                                                 0
                                                                                                      ! : -· (..



                                                      -7•
